SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
158
CAF 10-00390
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


IN THE MATTER OF VONDAJIA P.G., TONAJIA L.L.G.,
CIERRA C.C., AND PRECIOUS G.K.
-----------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,         MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

SUSAN S.G., RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR VONDAJIA
P.G.

JENNIFER M. LORENZ, ATTORNEY FOR THE CHILDREN, LANCASTER, FOR TONAJIA
L.L.G., CIERRA C.C. AND PRECIOUS G.K.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered February 2, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated respondent’s
parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order terminating
her parental rights with respect to four of her children. Contrary to
the contentions of the mother and the Attorney for the Child on behalf
of Vondajia P.G., Family Court did not abuse its discretion in
refusing to issue a suspended judgment. The record supports the
court’s determination that a suspended judgment, i.e., “a brief grace
period designed to prepare the parent to be reunited with the
child[ren]” (Matter of Michael B., 80 NY2d 299, 311), was not in the
children’s best interests (see generally Matter of Shadazia W., 52
AD3d 1330, lv denied 11 NY3d 706; Matter of Da’Nasjeion T., 32 AD3d
1242).




Entered:   February 10, 2011                      Patricia L. Morgan
                                                  Clerk of the Court